Citation Nr: 0533112	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  00-22 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disability 
due to exposure to Agent Orange.  

2.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus, Type II, from May 8, 2001, until May 
21, 2003, and to an evaluation in excess of 20 percent since 
May 22, 2003.  

3.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.  

4.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to December 21, 2004, 
and to a rating in excess of 50 percent since December 21, 
2004.  

5.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
April 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
veteran subsequently relocated to Ohio, and the RO in 
Cleveland, Ohio has current jurisdiction over the matters at 
issue.  

A November 1999 rating decision increased the noncompensable 
rating for retropatellar syndrome of the right knee, 
residuals of injury, to 10 percent, and the veteran continued 
to appeal the 10 percent rating. 

The November 1999 and subsequent rating decisions continued a 
30 percent rating for PTSD, and an August 2000 rating 
decision denied entitlement to TDIU. 

A September 2002 rating decision from the Waco, Texas, VARO 
granted service connection and assigned an initial 10 percent 
rating for diabetes mellitus, Type II, and the veteran 
perfected an appeal of the initial rating. 

A December 2002 rating decision denied entitlement to service 
connection for a skin disorder secondary to herbicide 
exposure. 

An April 2003 Board decision denied an effective date earlier 
than August 7, 1998, for the assignment of a 10 percent 
disability rating for a right knee disability.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims.  So, that matter will not be addressed 
herein.  

In April 2003 the Board remanded the issues of an increased 
rating for right knee disability and a TDIU rating for 
additional development and the issue of an increased rating 
for diabetes mellitus was referred to the RO for the issuance 
of an SOC pursuant to the holdings in Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  

A January 2004 rating decision granted an effective date for 
service connection for diabetes mellitus, Type II, 
retroactive to May 8, 2001, assigning a 10 percent disability 
rating from that date until a 20 percent evaluation was made 
effective on May 22, 2003.  

In March 2004 the RO notified the veteran that the 
accreditation of his chosen attorney had been canceled and 
could no longer represent the veteran.  The veteran was 
notified of his opportunity to select another representative 
and was provided with VA Form 21-22 for that purpose if he 
wished to appoint a Service Organization as his 
representative, a list of which was on the back page of that 
form.  Also enclosed was VA Form 22a if he wished to appoint 
another private attorney as his representative.  No response 
from the veteran to this letter was ever received.  

The Board remanded the case in July 2004 for additional 
evidentiary development.  

An April 2005 rating decision granted an increase from 30 
percent for PTSD, which had been in effect since May 2, 1996, 
to 50 percent effective December 21, 2004.  Together with the 
20 percent rating for diabetes and 10 percent for the right 
knee (as well as the noncompensable rating assigned for the 
only other service-connected disorder of hearing loss in the 
left ear), this resulted in an increase in the combined 
disability evaluation from 50 percent to 60 percent.  

In May 2005 the veteran filed an alleged Notice of 
Disagreement (NOD) to the April 2005 rating decision, 
including the effective date for the increase to a 50 percent 
rating.  However, these matters are already developed for 
appellate consideration and do not require a separate NOD.  

The case has now been returned for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam and is 
presumed to have been exposed to herbicides in the Republic 
of Vietnam.  

2.  The veteran had acute episodes of athlete's feet, tinea 
versicolor, and folliculitis during service which resolved 
without residual disability, he is not shown to have 
chloracne, and his current lichen planus and seborrheic 
dermatitis are not related to military service, including 
inservice exposure to an herbicide, and are not proximately 
due to or aggravated by a service-connected disorder.  

3.  The veteran's diabetes was controlled by diet alone prior 
to May 22, 2003, but since then he has used dietary measures 
and oral hypoglycemic medication but does not require 
regulation of activities or insulin, he has not had 
ketoacidosis or hypoglycemic reactions, and he has no 
complications of diabetes.  

4.  The veteran's right knee disorder is manifested by pain, 
aching, and fatigue on repeated use but there is no 
limitation of motion, instability, ankylosis or arthritis.  

5.  Prior to December 21, 2004, the veteran's service-
connected PTSD was manifested by difficulty controlling the 
veteran's anger and withdrawal in reaction to anger and 
stress but he had no GAF scores below 55.  

6.  Since December 21, 2004, the veteran's service-connected 
PTSD GAF score is 50 and he has serious symptoms of PTSD.  

7.  The veteran's service-connected PTSD is rated 50 percent 
disabling; his diabetes mellitus is rated 20 percent 
disabling; his service-connected right knee disability is 
rated 10 percent disabling; and a noncompensable rating is 
assigned for the only other service-connected disorder of 
hearing loss in the left ear.  These result in an increase in 
the combined disability evaluation to 60 percent.  

8.  The veteran's service-connected disabilities do not 
prevent him from securing and maintaining substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated during 
active service nor is it proximately due to or aggravated by 
a service-connected disorder.  38 U.S.C.A. §§ 1110, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).   

2.  An initial rating in excess of 10 percent for diabetes 
mellitus, Type II, from May 8, 2001, until May 21, 2003, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic Code 7913 
(2004).  

3.  An evaluation in excess of 20 percent for diabetes 
mellitus, Type II, since May 22, 2003, is not warranted.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic Code 7913 (2004).  

4.  An evaluation in excess of 10 percent for right knee 
disability is not warranted.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 
4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5257 (2004).  

5.  A rating in excess of 30 percent for PTSD prior to 
December 21, 2004, is not warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.21, 4.126(a), 4.127, Diagnostic Code 9411 (2004).  

6.  A rating in excess of 50 percent for PTSD since December 
21, 2004, is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 
4.126(a), 4.127, Diagnostic Code 9411 (2004).  

7.  The criteria have not been met for a TDIU.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.15, 4.16, 4.25 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, however, the initial rating action appealed was prior 
to the November 2000 enactment of the VCAA and, thus, it was 
impossible to provide notice of the VCAA prior to the 
enactment thereof.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

The veteran was notified of the VCAA in a June 2001 letter.   
In August 2002 the RO notified him of receipt of records from 
the Social Security Administration (SSA) pertaining to his 
award of SSA disability benefits, and of the receipt of 
additional VA outpatient treatment (VAOPT) records.  He was 
also provided additional information in an RO letter of 
September 2002 and a December 2004 letter from the VA Appeals 
Management Center.  

The appellant also underwent a VA skin examination to 
determine the etiology of his current skin disorder.  Also, 
he has been provided several VA rating examinations.  
38 U.S.C.A. § 5103A(d).  

The veteran's service medical records (SMRs) and records of 
private hospitalization in 1984, for a severe back injury, 
are on file.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claims.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110; 38 C.F.R. § 3.303(a).  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit service 
connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability but, however, 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Service connection may be presumed for residuals of exposure 
to Agent Orange for veterans who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam War era, and have a disease listed at 38 
C.F.R. § 3.309(e) (2004).  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2004).  The diseases afforded this presumption include 
chloracne or other acneform disease consistent with 
chloracne.  

In determining whether a claim should be granted, VA is 
responsible for considering evidence both for and against the 
claim.  If the evidence, as a whole, supports the claim or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is against the claim, then it must be denied.  See 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Skin Disorder

The veteran's service personnel records and his awards of 
military decorations make it clear that he did serve in the 
Republic of Vietnam from September 1970 to August 1971 and, 
so, he is presumed to have been exposed to herbicides for the 
purpose of the application of the presumptive provisions of 
service connection under 38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§§ 3.307 and 3.309.  

During service the veteran was seen for athlete's feet and 
for tinea versicolor.  The October 2002 rating decision noted 
that these were caused by a fungus.  He was also seen during 
service in 1971 for folliculitis which the October 2002 
rating decision noted was an inflammation of the follicles.  
However, there is no medical evidence of these disorders for 
at least many years, if at all, after military service and, 
so, it must be concluded that these were transitory and, 
after appropriate inservice treatment, resolved without 
residual disability.  

The postservice clinical records reflect that beginning years 
after the veteran's military service he was treated for 
lichen planus and dermatitis.  Also, a May 1994 VAOPT record 
reflects that the veteran was treated for contact dermatitis, 
which might have an element of photosensitivity.  An April 
1998 VAOPT record reflects a diagnosis of defoliating 
dermatitis.  

On VA examination in December 2004 the diagnosis was that the 
veteran had lichen planus and seborrheic dermatitis.  It was 
commented that these were not a disability.  However, an 
April 4, 2005, addendum noted, after a review of the claim 
file, that lichen planus and seborrheic dermatitis are not 
recognized as being related to Agent Orange exposure.  The 
statement that the diagnoses are not disabilities did not 
mean that he does not have the skin conditions but that the 
conditions were not related to Agent Orange exposure.  The 
claim file was also reviewed in conjunction with another 
addendum dated April 21, 2005, when a physician's opinion was 
that it was not as likely as not that the current skin 
conditions, lichen planus and seborrheic dermatitis, resulted 
from herbicide exposure, an inservice event or a service-
connected disability.  

Because these latter medical opinions are unrefuted, the 
Board must conclude that the veteran does not have a skin 
condition which is related in any way to his period of 
military service, including any inservice herbicide exposure, 
or to a service-connected disability.  

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

Diabetes Mellitus, Type II

Under 38 C.F.R. § 4.119, DC 7913 (the revised criteria which 
became effective June 6, 1996) the minimum compensable rating 
for diabetes mellitus is 10 percent and is assigned when it 
is manageable by restricted diet only.  A 20 percent rating 
is assigned when diabetes requires insulin and a restricted 
diet, or; hypoglycemic agent and a restricted diet.  Diabetes 
that requires insulin, restricted diet, and regulation of 
activities is evaluated as 40 percent disabling.  Diabetes 
that requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalization per year, or 
twice a month visits to a diabetic care provider; plus 
complications that would not be compensable if separately 
evaluated, is rated as 60 percent disabling.  Diabetes 
mellitus is evaluated as 100 percent disabling when it 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalization per year, or weekly visits to 
a diabetic care provider; plus either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated.  

Note 1 to 38 C.F.R. § 4.119, DC 7913 states that compensable 
complications of diabetes are to be separately rated unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Note 2 states that noncompensable complications 
are considered part of the diabetic process under DC 7913. 

Diabetes 10 percent prior to May 22, 2003 and 20 percent 
thereafter

It is undisputed that from the time that service connection 
was granted, effective May 8, 2001, until May 20, 2003, the 
veteran attempted to control his diabetes by only a dietary 
regime.  This warranted a 10 percent rating.  

It was not until a May 22, 2003, VAOPT record that it is 
shown that the veteran was first prescribed Metformin, which 
is an oral hypoglycemia medication.  He continues to use 
dietary measures but the December 2004 VA rating examination 
makes it clear that he has never used insulin, never had 
ketoacidosis or a hypoglycemic reaction.  Moreover, that 
examination also establishes that he does not have to 
regulate his activities and specifically does not have to 
avoid strenuous work.  He also does not have any diabetic 
complications, e.g., diabetic retinopathy or neuropathy.  

So, prior to May 22, 2003, no more than a 10 percent rating 
was warranted for the veteran's diabetes and since he has 
never taken insulin, a rating in excess of 20 percent is not 
warranted after May 22, 2003.  



Right Knee Disability

The Board will consider all possible applicable DCs in 
attempting to arrive at the proper evaluation for the 
veteran's service-connected right knee disability.  

Ratings for degenerative arthritis, under 38 C.F.R. § 4.71a, 
DC 5003, require consideration of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Also, functional loss and the impact of pain must 
be considered.  VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of arthritis of 2 or more major joints or 
minor joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 
(1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and, together with DC 5003, deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable, i.e., 0 
percent rating is warranted if flexion is limited to no more 
than 60 degrees, a 10 percent rating requires flexion limited 
to no more than 45 degrees, a 20 percent rating to no more 
than 30 degrees, and a 30 percent rating to no more than 15 
degrees.  

Conversely, under 38 C.F.R. § 4.71a, DC 5261, a 
noncompensable rating of 0 percent is warranted if extension 
is limited to no more than 5 degrees, a 10 percent rating 
requires extension limited to no more than 10 degrees, a 20 
percent rating to no more than 15 degrees, a 30 percent 
rating to no more than 20 degrees, a 40 percent rating to 
no more than 30 degrees, and a 50 percent rating to no more 
than 45 degrees.   

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (38 C.F.R. § 4.71a, DC 5260) and for limitation of 
knee extension (38 C.F.R. § 4.71a, DC 5261) without violation 
of the rule against pyramiding, at 38 C.F.R. § 4.14, 
regardless of whether the limited motions are from the same 
or different causes.  Also, because pain can cause limitation 
of motion, a rating for limitation of motion under DC 5260 or 
DC 5261 should take into consideration the degree of 
additional range of motion loss due to pain under 38 C.F.R. 
§ 4.40 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The record reflects that the veteran is service-connected for 
knee disability that has been evaluated under the criteria of 
38 C.F.R. § 4.71a, DC 5257.  In addition, the Board will 
consider the diagnostic criteria of 38 C.F.R. § 4.71a, DCs 
5256, 5258, 5260, and 5261 for evaluating the knee 
impairment.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight, a 20 percent 
evaluation will be assigned for moderate disability, and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, the limitation of motion under DC 5260 or DC 5261 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent 
evaluation when the knee is ankylosed in a favorable angle in 
full extension, or in slight flexion between zero degrees and 
10 degrees.  A 40 percent rating is warranted when ankylosis 
is in flexion between 10 degrees and 20 degrees, 50 percent 
when ankylosis between 20 degrees and 45 degrees, and 60 
percent when extremely unfavorable at an angle of 45 degrees 
or more.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  

Symptomatic residuals of removal of a semilunar cartilage 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  
Ratings under DC 5259 require consideration of 38 C.F.R. 
§§ 4.40 and 4.45 because removal of a semilunar cartilage may 
result in complications producing loss of motion.  VAOGCPREC 
9-98.  

Under 38 C.F.R. § 4.71a, DC 5262 impairment of the tibia and 
fibula with malunion and with slight knee or ankle 
disability, a 10 percent rating is warranted.  With malunion 
and with moderate knee or ankle disability, a 20 percent 
rating is assigned but with marked knee or ankle disability a 
30 percent rating is assigned.  When manifested by nonunion 
with loose motion, requiring a brace, a 40 percent rating is 
assigned.  

Under 38 C.F.R. § 4.71a, DC 5263 a 10 percent rating is 
assigned for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  

An April 1995 rating decision granted service connection for 
retropatellar syndrome of the right knee as a residual of an 
inservice injury and assigned an initial noncompensable 
disability rating, both effective November 8, 1993.  

The veteran's SMRs reflect that a right knee arthrogram 
yielded a faint suggestion of a tear of the medial meniscus.  
X-rays of both knees during VA hospitalization in 1993 were 
normal.  On VA examination in 1995 motion was from zero (0) 
degrees of extension to 130 degrees of flexion and there was 
no swelling or deformity of the knees but there was crepitus 
under the patella on motion.  Patellofemoral grinding test 
was negative and there was no tenderness and no instability.  
X-rays on VA examination in 1995 were again negative. 

On VA orthopedic examination in October 1999 the veteran's 
knees were not swollen and his quadriceps were developed.  
Motion was full, i.e., from zero (0) to 140 degrees.  
Collateral and cruciate ligaments stable.  There was a 
patellar abnormality, because it tilted laterally when the 
knee was in the extended position and this was also seen on 
active extension.  The patella had a tendency to be slightly 
unstable in the lateral direction but there was no truly 
positive apprehension test and no definite subluxation.  
There was moderate crepitus of both patellae.  The diagnosis 
was retropatellar syndrome, probably related to activity in 
service, and also to a laterally tilted patella.  X-rays of 
knees were within normal limits.  

A rating decision of November 1999 increased the 
noncompensable rating for the service-connected right knee to 
10 percent effective February 11, 1999 (date of receipt of 
claim).  

Subsequently, VA orthopedic examination in December 2004 
noted that the veteran did not use a brace or cane because of 
his right knee.  He had never had surgery and did not have 
subluxation of the right knee.  Motion was full, i.e., from 
zero (0) to 140 degrees but with pain just at the extremes, 
even when repeated multiple times without change in motion or 
in symptoms.  There was no effusion, guarding or ankylosis.  
The knee was stable.  McMurray's test was negative.  
Repetitive use caused increased aching, pain, soreness, 
tenderness, and fatigability.  The diagnosis was a right knee 
strain.  The examiner noted that the disability would not 
prevent normal work, although the veteran was now retired.  

So, in this case there is no limitation of motion, ankylosis, 
instability, currently documented meniscal pathology or 
arthritis.  In fact, the only impairment occurs after 
repeated use of the knee and cause subjective symptomatology.  
This is encompassed in the currently assigned 10 percent 
disability rating.  Absent additional clinical signs of 
pathology, a rating in excess of 10 percent is not warranted.  

PTSD

Under the criteria for evaluating service-connected 
psychiatric disabilities that have been in effect since 
November 7, 1996, when evaluating a mental disorder, 
consideration will be given to the frequency, severity, and 
duration of symptoms, the length of remissions and capacity 
for adjustment during that time.  The evaluation will be 
based on all evidence of record and not solely an examiner's 
assessment of the level of disability.  38 C.F.R. § 4.126(a).  
While social impairment is considered, a rating will not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events) warrants a 
30 percent rating.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks): impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  

"GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th Ed. 1994)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

In Powell v. Principi, No. 01-624, slip op. (U.S. Vet. App. 
Apr. 7, 2003) (a nonprecedential memorandum decision) the 
Court held that it did not appear that the Board had the 
authority to average two distinct and separate Global 
Assessment of Functioning (GAF) scores, particularly when 
temporally disparate (in Powell about 18 months apart), in 
order to provide an accurate picture of the severity of the 
veteran's service-connected psychiatric disorder.  

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functions pretty well with some 
meaningful interpersonal relationships.  

A GAF score of 51 to 60 indicates that the examinee has 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers).  

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

PTSD in excess of 30 percent prior to December 21, 2004

A January 1998 Board decision denied an evaluation in excess 
of 30 percent for service-connected PTSD.  

On VA psychiatric examination on April 7, 1999, it was noted 
that the veteran's losing his temper was likely related to 
his nonservice-connected bipolar disorder and would probably 
have been controlled by the medication he had previously 
taken, but was not currently taking, for bipolar illness.  
But, while he described becoming angry when people 
disrespected him, he did not show any pattern of anger of a 
bipolar person when anybody disagreed with him.  He reported 
anxiety and dreams of war experiences.  He had been divorced 
for 6 years.  He reported not having worked and not being 
able to work since 1993.  He reported that his physical 
condition had deteriorated since back surgery (with fusion 
and implantation of a fixating rod in 1984).  He could no 
longer work in construction.  He had worked for about 30 
years as a musician and singer but was no longer able to 
connect anymore with the entertainment field.  Mostly, he 
watched television.  He complained of increased symptoms of 
anger, anxiety, and insomnia.  He felt that it was more 
difficult now to motivate himself to go to work, as he felt 
that he probably did not have the stamina anymore.  

On mental status examination the veteran appeared to have 
diminished psychomotor activity, which became transformed 
into pattern jitteriness when he spoke of his PTSD symptoms.  
His thought processes were clear, coherent, and well 
organized.  He had no suicidal ideation.  His thoughts were 
logical.  There were no visual or auditory hallucinations.  
His mood was even.  He affect was appropriate.  His attention 
and concentration were marginal and his memory was grossly 
intact for remote and recent events.  His judgment and 
insight were apparently intact.  His mood did not appear to 
be depressed.  He had not taken psychotropic medication for 
18 months and there had been no recurrence of depressive 
symptoms but the pattern of anger, anxiety, and dreams were 
more consistent with PTSD.  His current GAF score was 55 and 
the maximum in the last year was 60.  His symptoms were felt 
to be moderate.  The examiner also stated that the veteran's 
lack of employability related now to his physical 
incapacitations and not to PTSD, and that his symptoms were 
due to PTSD and not to a bipolar disorder.  

On VA psychiatric examination on April 30, 1999, the veteran 
reported not receiving VA outpatient treatment or taking 
medication.  He stated he had a recording studio and played a 
musical instrument in conjunction with writing and recording 
his own music.  He reported receiving SSA benefits.  He had a 
problem with his anger.  He reported handling stress by 
either becoming depressed or by withdrawing.  He had suicidal 
ideation, but not as strong as before.  He performed 
similarities and differences easily and proverbs well.  On 
mental status examination he was neat, pleasant, likeable, 
cooperative, goal oriented, and fully oriented.  He was able 
to organize his thoughts and express himself.  He had a sense 
of humor.  His affect was blunted.  His mood was mildly down.  
He had no psychosis, delusions, hallucinations or organicity.  
His memory and judgment were good.  He had some insight.  The 
examiner felt that the veteran's music and sense of humor 
help him.  The diagnoses were chronic PTSD, mild; and a 
bipolar disorder, which appeared to be in mild remission at 
present.  GAF was about 70.  

On VA psychiatric examination in March 2000 it was noted that 
the veteran's chief complaint was low back pain.  He had 
worked after service in construction, as a coordinator in 
business, and in sales.  He was last employed in 1991.  He 
complained of combat flashbacks and getting into fights with 
people.  He tried to isolate himself to avoid physical 
confrontations.  He also complained of occasional depression.  
He received VA outpatient psychiatric treatment and took 
medication for his back.  

On mental status evaluation the veteran was neatly dressed 
and groomed.  His psychomotor activity was normal.  He spoke 
with a normal rate and volume.  His mood was euthymic and his 
affect was appropriate.  He was fully oriented.  He reported 
that his memory was not good but he could recite and recall 7 
digits forward and 5 backward, which was within the normal 
range.  He could accurately add, subtract, multiply, and 
divide numbers.  He could change fractions to percentages and 
do square roots.  He had good judgment.  He gave abstract 
interpretations to proverbs.  He admitted having anger and 
impulses to hurt others and had plans to do so but felt that 
he would not.  He reported being depressed and having 
suicidal thoughts at times.  He had made a suicidal gesture 
in 1992 but had no plans for suicide in the future.  He 
reported that in the past he had had auditory and visual 
hallucinations.  With respect to functional limitations, he 
was able to bath, dress, and tend to personal hygiene.  He 
could cook, clean, and do laundry.  His social functioning 
appeared to be adequate.  He was able to visit outside the 
home and talk on the phone.  He reported that his reaction to 
stress was to withdraw and try to avoid a fight.  His GAF was 
70.  It was felt that the PTSD was not so severe as to render 
him incapable of any type of employment.  

Here, prior to December 21, 2004, the veteran's GAF scores 
ranged from 70 to 55, indicating mild to moderate symptoms 
under the GAF scale.  This is consistent with the findings on 
the several VA psychiatric examinations.  He did not 
consistently take psychotropic medication or receive 
extensive psychiatric treatment.  While he repeatedly 
complained of difficulty controlling his anger, the VA 
examiner in early April 1999 felt that most of his 
incapacitation was due to physical disabilities and not to 
PTSD.  The examiner later in April 1999 felt that the 
veteran's PTSD caused no more than mild impairment.  Further, 
his primary complaint on VA examination in March 2000 was 
that of nonservice-connected back pain, although he related 
that his method of dealing with stress or anger was to 
withdraw.  

So, overall, the evidence does not show that an evaluation in 
excess of 30 percent was warranted for the service-connected 
PTSD prior to December 21, 2004.  Accordingly, entitlement to 
an increased rating for PTSD prior to that time is not 
warranted.  

PTSD 50 percent since December 21, 2004

VAOPT records from 2000 to 2005 reflect that the veteran 
received almost continuous psychiatric and psychological 
treatment.  

On VA psychiatric examination on December 21, 2004, the claim 
file was reviewed, and the veteran reported having been 
basically unemployed, except for playing music sporadically, 
since 1993.  He lived with a lady friend in a platonic 
relationship for the last 10 years.  He had not been 
hospitalized for psychiatric reasons since his last 
examination.  His only social and leisure interest or 
activity was composing, playing, and recording music.  VA had 
provided him the opportunity to learn audio engineering.  He 
had a recording studio at his house.  He had received 
frequent outpatient treatment for diabetes and back pain.  
Although he had been diagnosed as having a bipolar disorder, 
he had refused to take medication for it for a number of 
years.  He did not describe typical symptoms of a bipolar 
illness but reported some moodiness and periods of 
depression.  He complained of subjective symptoms consistent 
with PTSD.  The main symptom which caused difficulty was his 
extreme irritability.  He had a great deal of difficulty 
getting along with others and had lost several jobs because 
of his temper.  He had tried to form bands but could not keep 
band members because of his temper and while he denied any 
assaultive behavior or trouble with the law, he had had many 
verbal arguments.  

On mental status examination the veteran was neatly groomed 
and had good hygiene.  He made good eye contact, was alert, 
and was fully oriented.  There was no apparent difficulty 
with attention, concentration or memory.  His judgment 
appeared reasonably intact.  His abstract reasoning ability 
seemed unimpaired.  His mood was good.  He reported that in 
the past he had had periods of depression and suicidal 
ideation but not now, although he had more recent vague 
ideation without any plans.  He denied having obsessive 
rituals.  He reported having had panic attacks but did not 
describe clinical panic attacks.  There was a slight feel of 
grandiosity about the veteran, particularly when describing 
his musical accomplishments but it was unclear how realistic 
he was being.  Otherwise, his speech and thought patterns 
were logical and coherent.  There was no evidence of a 
thought disorder, hallucinations or delusions.  

The examiner commented that the veteran had symptoms 
consistent with mild PTSD symptoms.  It did not appear that 
the intensity or frequency of symptoms had significantly 
changed in several years.  Although his irritability and 
difficulty getting along with others was undoubtedly a 
handicap in terms of employment, he had managed to 
successfully complete several educational courses without 
being enraged or quitting, nor had his anger ever caused him 
to get into trouble with the law or to become physically 
violent to others.  He had managed to have relationships, 
platonic and romantic, and was able to perform activities of 
daily living on his own and his behavior appeared to be 
appropriate.  Although a bipolar disorder had been diagnosed, 
it was felt that there was no reason to render such a 
diagnosis at present.  His GAF of 50 was primarily due to his 
inability to keep a job.  

The December 21, 2004, VA psychiatric examiner commented that 
the veteran's symptoms were consistent with mild PTSD and 
also noted that the intensity or frequency of the symptoms 
had not changed in several years.  Nevertheless, the 
veteran's GAF score was 50 which is indicative of serious 
symptoms on the GAF scale.  However, he has not had the level 
of symptomatology that would warrant the assignment of a 70 
percent disability rating.  He has not had significant 
deficiencies in judgment, thinking or mood.  He has not 
displayed spatial disorientation or neglected his personal 
hygiene.  Also, he has not had near continuous depression or 
such suicidal ideation as to interfere with routine activity.  
Further, his impaired impulse control has not resulted in 
episodes of violence.  

So, since December 21, 2004, an evaluation in excess of 50 
percent for PTSD has not been warranted.  

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases-except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.   

The veteran's service-connected PTSD is rated 50 percent 
disabling; his diabetes mellitus is rated 20 percent 
disabling, his service-connected right knee disability is 
rated 10 percent disabling.  A noncompensable rating is 
assigned for the only other service-connected disorder of 
hearing loss in the left ear.  These result in an increase in 
the combined disability evaluation to 60 percent.  

The evidence does not establish that the service-connected 
disabilities stemmed from a common etiology or a single 
injury.  When the current ratings for these disorders are 
combined, under 38 C.F.R. § 4.25, the combined rating is 60 
percent which is short of the required percentage 
requirements for a schedular TDIU rating under 
38 C.F.R. § 4.16(a).   

So, the veteran presently does not satisfy the threshold 
minimum rating requirements of section 4.16(a) for a TDIU-
meaning he can only receive this benefit if it is determined 
that his case presents such an exceptional circumstance that 
he is entitled to extra-schedular consideration.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
governing norm in these very special, exceptional cases is a 
finding, for example, that there have been frequent periods 
of hospitalization or marked interference with employment 
(i.e., beyond that contemplated by the rating currently 
assigned) to render impractical the application of the 
regular schedular standards.  Concerning a veteran's ability 
to work, "marginal employment," for example, as a self-
employed worker or at odd jobs or while employed at less than 
half of the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income."  Other factors 
to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991).  

As noted above, the service-connected left ear hearing loss 
is not disabling and, indeed, is rated as noncompensably 
disabling.  He had not engaged in employment requiring 
significant physical exertion since he injured his back and 
had extensive low back surgery in 1984.  As noted by the 
April 7, 1999, VA psychiatric examiner, the veteran's lack of 
employability was related to his physical disabilities.  
However, the service-connected right knee disorder does not 
cause significant limitation.  Furthermore, his diabetes does 
not require that he regulate his physical activities.  
Rather, it is his nonservice-connected low back disability to 
which the April 1999 psychiatric examiner was referring.  
Indeed, during that examination it was noted that the veteran 
had worked for many years as a musician and singer.  Although 
there is evidence that his psychiatric disability interferes 
with his ability to attract and keep band members, the VA 
examiner in December 2004 noted that despite this he had been 
able to complete educational courses, nor had his anger 
caused legal problems or resulted in violence and he also had 
appropriate behavior and managed to have platonic and 
romantic relationships.  

So, the evidence otherwise fails to establish that the 
combined impact of his service-connected disabilities is such 
as to preclude securing and maintaining substantially gainful 
employment.  Accordingly, entitlement to a TDIU rating on an 
extra-schedular basis is not warranted.  

ORDER

The claim for service connection for a skin disorder is 
denied. 

The claim for an initial rating in excess of 10 percent for 
diabetes mellitus, Type II, from May 8, 2001, until May 21, 
2003, and to an evaluation in excess of 20 percent since May 
22, 2003, is denied.  

The claim for a rating in excess of 10 percent for a right 
knee disability is denied and the claim for a rating in 
excess of 30 percent for PTSD prior to December 21, 2004, and 
to a rating in excess of 50 percent since December 21, 2004, 
is denied.  

The claim for a TDIU is denied.  


____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


